Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes: regarding NPLs involve C-Thru of IDS dated 8/6/2021, the C-Thru is a helmet from applicant’s company i.e. QWAKE Technologies.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen G. Sullivan on 1/24/2022.

The application has been amended as follows: 
Claim 14. 
A method comprising: 
collecting, using one or more sensors, information about an environment as sensor data; executing, by one or more processors in communication with the one or more sensors, one or more software-based enhancement engines that process the sensor data from the one or more sensors into enhanced characterization data having a reduced amount of data compared to the sensor data; 

displaying a command and control interface on a display device remote from the user to enable a person of authority to manage the incident and the user by receiving and displaying the enhanced characterization data from the assisted perception module, and by transmitting data and commands back to the assisted perception module.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of the terminal disclaimers and the cited prior arts do not teach or suggest the features of  “… an assisted perception module worn by the user during an incident …” illustrated in fig. 2A as #221. And “…. an edge enhancement engine …”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613